U.S. Bank Natl. Assn. v DLJ Mtge. Capital, Inc. (2019 NY Slip Op 02974)





U.S. Bank Natl. Assn. v DLJ Mtge. Capital, Inc.


2019 NY Slip Op 02974


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Friedman, J.P., Richter, Oing, Moulton, JJ.


8654N 653140/15

[*1] U.S. Bank National Association, etc., Plaintiff-Respondent,
vDLJ Mortgage Capital, Inc., Defendant, Ameriquest Mortgage Company, Defendant-Appellant.


Knuckles Komosinski & Manfro LLP, Elmsford (John E. Brigandi of counsel), for appellant.
Kasowitz Benson Torres LLP, New York (David J. Abrams of counsel), for respondent.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered July 3, 2018, which, to the extent appealed from as limited by the briefs, denied defendant Ameriquest Mortgage Company's motion to reverse a Recommendation of the Special Master dated March 7, 2018, directing it to produce certain financial records, including tax returns from 2006 to 2015, unanimously reversed, on the law, on the facts, and in the exercise of discretion, without costs, and the motion granted, without prejudice to plaintiff's renewal of its motion to compel the production of such documents, or to Ameriquest's opposition to such renewed motion, under the circumstances described in this decision.
Inasmuch as it appears that the documents sought are potentially relevant to an affirmative defense that may be raised by defendant DLJ Mortgage Capital, Inc., and DLJ has not yet answered the complaint, we reverse and grant Ameriquest's motion for reversal of the Special Master's direction that it produce the documents. Our resolution of this appeal is without prejudice to plaintiff's renewal of its motion to compel the production of the documents, or to Ameriquest's opposition to such a renewed motion, upon DLJ's service of its answer.
We have considered the remaining arguments for affirmative relief and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK